DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of an imaging device arranged on a back side of the liquid crystal display panel, wherein in an imaging area of the liquid crystal display panel overlapping the imaging device, the pixels are controlled so that black display pixels and white display pixels are alternately lined up in a row direction according to an operation of the imaging device. The prior art does not disclose or suggest the display device of claim 10, in particular the limitations of a pixel size of a sub-pixel corresponding to blue color is the largest among the sub-pixels.
The closely related prior art, Zhao et al. (US 20200111401) discloses (Figs. 1-8) a display device comprising: a liquid crystal display panel having pixels (section 0080); and an imaging device (section 0081) arranged on a back side of the liquid crystal display panel, one of the sub-pixels corresponds to white color (section 0083).
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of an imaging device arranged on a back side of the liquid crystal display panel, wherein in an imaging area of the liquid crystal display panel overlapping the imaging device, the pixels are controlled so that black display pixels and white display pixels are alternately lined up in a row direction according to an operation of the imaging device. Claim 1 is therefore allowed, as is dependent claim 2. The prior art does not disclose or suggest the display device of claim 10, in particular the limitations of a pixel size of a sub-pixel corresponding to blue color is the largest among the sub-pixels. Claim 10 is therefore allowed, as is dependent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871